Name: 88/115/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Italy (Lombardy) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural structures and production;  farming systems
 Date Published: 1988-03-05

 Avis juridique important|31988D011588/115/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Italy (Lombardy) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 060 , 05/03/1988 P. 0039 - 0039*****COMMISSION DECISION of 12 January 1988 on improving the efficiency of agricultural structures in Italy (Lombardy) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (88/115/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 (3) thereof, Whereas, on 9 June 1987, the Italian Government forwarded, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, Decision IV/616 of the region of Lombardy of 26 March 1987 adopting provisions for implementing Regulation (EEC) No 797/85; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the stated provisions with the abovementioned Regulation, and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the regional aids referred to in point 20 of the abovementioned Decision must be revised in order to fall within the limits set in Articles 4 and 8 (2) of Regulation (EEC) No 797/85; whereas the region will therefore forward a list of the texts governed by regional law and a summary table of the rates of investment aids with or without an improvement plan; Whereas the Community financial contribution to the special aids for young farmers as provided for in point 9 of the Regional Decision is limited to those cases which satisfy the criteria of Article 7 (1) of Regulation (EEC) No 797/85; whereas, consequently, only aids granted to young farmers with a diploma as referred to in the second indent of point 3 (1) of the said Decision or who have attended a course as referred to in the last paragraph of point 9 of that Decision may be reimbursed under Article 7 of that Regulation; Whereas the additional investment aids for young farmers, as referred to in the last paragraph of point 9 of the regional Decision, must, if granted to young farmers who do not posses the educational qualification required under Article 7 (1) of Regulation (EEC) No 797/85, satisfy the conditions laid down in Article 8 (1) of that Regulation; Whereas the provisions contained in the Decision of the region of Lombardy satisfy the conditions and objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 1. Decision IV/616 of the region of Lombardy of 26 March 1987 adopting provisions for implementing Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures satisfies the conditions governing a Community financial contribution to the common measure provided for in Article 1 of that Regulation. 2. The Community financial contribution to the aid for young farmers provided for in point 9 of the regional Decision shall be confined to cases which meet the criteria of Article 7 of Regulation (EEC) No 797/85. 3. The region of Lombardy shall forward to the Commission a list of the investment aids governed by the regional laws in force which are subject to the conditions laid down in Article 20 of Decision IV/616 of 26 March 1987. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 12 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.